





Exhibit 10.36


SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT (“Severance Agreement”), made and entered into as of
this 15th day of August, 2016 by and between FEDERAL REALTY INVESTMENT TRUST, a
Maryland real estate investment trust ("Employer"), and DANIEL GUGLIELMONE
("Employee'').


WHEREAS, Employee serves as Employer’s Executive Vice President-Chief Financial
Officer and Treasurer. The Employer and the Employee wish to set forth the terms
of a severance agreement for Employee;


NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.    Termination Without Cause. In the event that Employee's employment with
Employer is terminated on or prior to August 15, 2019 under any of the
circumstances in Sections 1(a) or 1(b) that constitute a Separation from Service
(as defined herein), Employee will be deemed to have been Terminated Without
Cause and shall receive payments and benefits as described in this Section 1;
provided, however, in the event Employee’s employment with Employer is
terminated under any of the circumstances in Sections 1(a) or 1(b) under
circumstances described in Section 6 below at any time, Employee shall receive
such payments and benefits as are set forth in Section 6 in lieu of the payments
and benefits under this Section 1:


(a)    by Employer other than with Cause (as “Cause” is defined in Section 3,
hereof);


(b)    by Employee for “Good Reason” within six (6) months following the
occurrence of one or more of the following events which has continued uncured
for a period of not less than thirty (30) days following written notice given by
Employee to the Employer within ninety (90) days after such event occurs, unless
in any case Employee specifically agrees in writing that such event shall not be
Good Reason:


(i)    the nature of Employee's duties or the scope of Employee's
responsibilities or authority are materially modified by Employer without
Employee's written consent where such material modification constitutes an
actual or constructive demotion of Employee; provided, however, that a change in
the position(s) to whom Employee reports shall not by itself constitute a
material modification of Employee’s responsibilities; provided, further, that if
Employee voluntarily becomes an employee of an affiliate of the Employer in
connection with a Spin-off (as defined in Section 15) of that affiliate, the
nature of Employee’s duties and the scope of responsibilities and authority
referred to above in this paragraph (i) shall mean those as in effect as of the
first day of employment with the affiliate following the Spin-off and not those
in effect with the Employer as of the date first written above;


(ii)    Employer changes the location of its principal office to outside a fifty
(50) mile radius of the office where the Employee is headquartered;


(iii)    Employer's setting of Employee's base salary for any year at an amount
which is less than ninety percent (90%) of the greater of (A) Employee's base
salary for 2016, or (B) Employee's highest base salary during the three (3) then
most recent calendar years (including the year of termination), regardless of
whether such salary





--------------------------------------------------------------------------------





reduction occurs in one year or over the course of years; and


(iv)
this Severance Agreement is not expressly assumed by any successor (directly or
indirectly, whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Employer.



(c)    Decision by Employer to Terminate Without Cause. Employer's decision to
terminate Employee's employment Without Cause shall be made by the Board of
Trustees.


(d)
Severance Payment Upon Termination Without Cause. In the event of Termination
Without Cause on or prior to August 15, 2019 other than under circumstances
described in Section 6 below, Employee will receive as severance pay an amount
in cash equal to one (1) year’s salary which amount shall be paid as soon as
possible and in any event, within two and one-half (2½) months following the end
of the year in which the Termination Date occurs. In the event of a Termination
Without Cause on or after August 15, 2019, other than under circumstances
described in Section 6 below, Employee will receive no severance payment under
this Agreement. For the purpose of calculating amounts payable pursuant to this
Section 1(d), “salary” shall be an amount equal to (i) the greater of (A)
Employee’s highest annual base salary paid during the previous three (3) years
or (B) Employee’s annual base salary in the year of termination, plus (ii) the
greatest annual aggregate amount of any annual bonus paid to Employee in respect
of any of the three (3) fiscal years immediately preceding such termination. For
purposes of the preceding sentence: (i) the term “salary” shall not include any
cash or equity-based incentive award intended to be a long-term incentive award,
including awards made pursuant to Employer’s Amended and Restated 2003 Long-Term
Incentive Award Program; (ii) an annual bonus paid in the form of stock will be
considered to have been paid in respect of a particular year if (A) in the case
of a bonus paid under Employer’s annual Incentive Bonus Plan in effect for the
applicable year (as the same may be amended from time or time, or any successor
plan, the “Bonus Plan”), the stock bonus was awarded in respect of that year,
even if it did not vest in that year, or (B) in the case of any other stock
bonus, the shares vested in that year (other than as a result of the Termination
Without Cause); (iii) a stock bonus will be valued (A) in the case of a bonus
paid under the Bonus Plan, at a figure equal to the number of shares awarded,
multiplied by the per-share value (closing price) on the date on which the bonus
was approved by the Compensation Committee of Employer’s Board of Trustees, and
(B) in the case of any other stock bonus, at a figure equal to the number of
shares that vested, multiplied by the per-share value (closing price) on the
date on which they vested; and (iv) notwithstanding the valuation provisions in
clause (iii) above, if Employee elected to receive all or any portion of an
annual bonus in the form of stock rather than cash, the maximum amount to be
included as bonus in the computation of “salary” for that year shall be the
amount of cash bonus otherwise payable without taking into account any
additional stock granted in consideration for delayed vesting. Payment also will
be made for vacation time that has accrued, but is unused as of the date of
termination, with payment to be made within 60 days after the Employee’s
Termination Date.



(e)    Benefits. In the event of Termination Without Cause on or prior to
August 15, 2019, other than under circumstances described in Section 6 below,
Employee shall receive “Full Benefits” for twelve (12) months. Employer shall
have satisfied its obligation to provide Full Benefits to Employee if it (i)
pays premiums due in connection with COBRA continuation coverage to continue
Employee’s medical and dental insurance coverage at not less than the levels of
coverage immediately prior to termination of Employee’s employment; (ii)
maintains at not less than Employee’s highest levels of coverage prior to
Termination Without Cause individual life insurance policies and accidental
death and dismemberment policies for the benefit of Employee and pays the annual
premiums associated therewith, subject to any maximum portable limitation that
may exist from time to time; (iii) to the extent that Employer maintained a
long-term disability policy that provided coverage to Employee in excess of the





--------------------------------------------------------------------------------





coverage provided under Employer’s group long-term disability policy, maintains
at not less than Employee’s highest levels of coverage prior to Termination
Without Cause an individual long-term disability policy for the benefit of
Employee and pays the annual premiums associated therewith to the extent
available under Employer’s policy and subject to the limitations of the policy;
and (iv) pays the annual premiums associated with Employee’s continued
participation, at not less than Employee’s highest levels of coverage prior to
Termination Without Cause, under Employer’s group long-term disability policy
for a period of one (1) year following Termination Without Cause to the extent
available under Employer’s policy and subject to the limitations of the policy.
Notwithstanding the foregoing, Employee shall be required to pay the premiums
and any other costs of such Full Benefits in the same dollar amount that
Employee was required to pay for such costs immediately prior to Termination
Without Cause.
                    
(f)    Stock Options. Notwithstanding any agreement to the contrary, in the
event of any Termination Without Cause on or prior to August 15, 2019 other than
under circumstances described in Section 6 below, the vesting of options to
purchase shares of Employer's common stock granted to Employee and outstanding
as of the date of Employee's termination and scheduled to vest during the twelve
(12) months thereafter shall be accelerated such that all such options will be
vested as of the date of Employee's termination of employment with Employer. The
terms of the stock option agreements shall determine the period during which any
vested options may be exercisable.


(g)    Outplacement Services. In the event of Termination Without Cause on or
prior to August 15, 2019 other than under circumstances described in Section 6
below, Employer shall make available at Employer's expense to Employee at
Employee's option the services of an employment search/outplacement agency
selected by Employer for a period not to exceed six (6) months from the date of
Employee’s termination, subject to any limitations and restrictions that are
required to exempt such outplacement services from Code Section 409A. If
Employee chooses not to use such outplacement services, Employee shall not be
entitled to receive the cash value of these services.
        
(h)    Provision of Telephone/Secretary. In the event of Termination Without
Cause on or prior to August 15, 2019 other than under circumstances described in
Section 6 below, Employer shall provide Employee for a period not to exceed six
(6) months from Employee's date of termination with a telephone number assigned
to Employee at Employer's offices, telephone mail and a secretary to answer the
telephone. Such benefits shall not include an office or physical access to
Employer's offices and will cease upon commencement by Employee of employment
with another employer. If Employee chooses not to use such telephone/secretarial
services, Employee shall not be entitled to receive the cash value of these
services.


(i)
Notice. If Employee terminates his or her employment pursuant to Section 1(b)
hereof other than under circumstances described in Section 6 below and (i)
Employee is not an executive officer of Employer, Employee shall give sixty (60)
days' written notice to Employer of such termination, or (ii) if Employee is an
executive officer of Employer, Employee shall give ninety (90) days' written
notice to Employer of such termination.



(j)
Notwithstanding the foregoing provisions of this Severance Agreement, it shall
not be considered a Termination Without Cause in the event that the Employee
voluntarily becomes an employee of an affiliate of the Employer in connection
with a Spin-off of that affiliate if the Employer has assigned this Severance
Agreement to the affiliate as contemplated in Section 15 and the affiliate has
assumed the obligations hereunder.

    
(k)    Certain Definitions. For purposes of this Severance Agreement, in
addition to the





--------------------------------------------------------------------------------





capitalized terms defined elsewhere, the following capitalized terms have the
meanings indicated unless the context clearly requires otherwise:


(i)
“Separation from Service” means the termination of services provided by Employee
to the Employer, whether voluntarily or involuntarily, as determined by the
Board in accordance with Treasury Regulation Section 1.409A-1(h), as amended
from time to time; and

(ii)
“Termination Date” means the date upon which the Employee incurs a Separation
from Service from the Employer.



2.    Voluntary Resignation. If Employee is not an executive officer of
Employer, Employee shall give sixty (60) days' written notice to Employer of
Employee’s resignation from employment in all capacities with Employer other
than under circumstances described in Section 6 below; if Employee is an
executive officer of Employer, Employee shall give ninety (90) days’ written
notice to Employer of Employee’s resignation from employment in all capacities
with Employer other than under circumstances described in Section 6 below.


3.    Severance Benefits Upon Termination With Cause. Employee shall be deemed
to have been terminated with Cause in the event that the employment of Employee
is terminated for any of the following reasons other than under circumstances
described in Section 6 below:


(a)    failure (other than failure due to disability) to perform his or her
material duties with Employer or an affiliate thereof; which failure remains
uncured after written notice thereof and the expiration of a reasonable period
of time but in any event, not less than ninety (90) days thereafter, in which
Employee is diligently pursuing cure ("Failure to Perform");


(b)    willful conduct which is demonstrably and materially injurious to
Employer or an affiliate thereof, monetarily or otherwise;


(c)    breach of fiduciary duty involving personal profit; or


(d)    willful violation in the course of performing his or her duties for
Employer of any law, rule or regulation (other than traffic violations or
misdemeanor offenses). No act or failure to act shall be considered willful
unless done or omitted to be done in bad faith and without reasonable belief
that the action or omission was in the best interest of Employer.


(e)    Decision by Employer to Terminate With Cause. The decision to terminate
the employment of Employee with Cause shall be made by the Board of Trustees.


(f)    Severance Payment Upon Termination with Cause. In the event of
termination for Failure to Perform pursuant to Section 3(a), or termination for
cause pursuant to Section 3(b), (c) or (d) above, the terms of the stock option
agreements between Employer and Employee thereunder will determine the terms of
the vesting of options and the exercisability of vested options.
(i)    
For Cause Termination for Failure to Perform. In the event that Employee's
employment is terminated with Cause pursuant to Section 3(a) above, Employee
shall receive as severance pay an amount in cash equal to one (1) month’s salary
for every year of service to Employer in excess of five (5) years of service;
such severance payment shall not exceed six (6) months’ pay which amount shall
be paid as soon as possible and in any event within two and one-half (2½) months
following the end of the year in which the Termination Date occurs. The number
of months for which such a payment is due shall determine the length of the for
cause term (“For Cause Term”). For the purposes of this Section 3(f)(i) only,
“salary” shall mean Employee’s then current annual base salary and shall not
include any bonus or other compensation. Payment shall also be made for accrued,
but unused, vacation time. Employee shall





--------------------------------------------------------------------------------





also receive Full Benefits (as defined above) for the For Cause Term. In the
event that, following Employee’s termination for Failure to Perform, Employee
becomes employed by or affiliated with, as a partner, consultant, contractor or
otherwise, any entity which is substantially engaged in the business of property
investment or management (“Competitor”), all payments specified in this Section
3(f)(i) shall cease upon the date Employee commences such employment or
affiliation; provided, however, Employee shall continue to receive medical and
dental care benefits from Employer until (i) Employee is eligible to receive
medical and dental care benefits from the Competitor, or (ii) the date of
expiration of Employee’s For Cause Term, whichever comes first.


In the event that Employee's employment is terminated with Cause pursuant to
Section 3(a), (b), (c) or (d), Employee shall receive all base salary due and
payable as of the date of Employee's termination of employment. No payment shall
be made for bonus or other compensation. Payment also will be made for accrued,
but unused vacation time.


4.    Severance Benefits Upon Termination Upon Disability. Employer may
terminate Employee upon thirty (30) days' prior written notice if (i) Employee’s
Disability has disabled Employee from rendering service to Employer for at least
a six (6) month consecutive period during the term of Employee’s employment,
(ii) Employee’s “Disability” is within the meaning of such defined term in
Employer’s group long-term disability policy, and (iii) Employee is covered
under such policy. In the event of Employee's Termination Upon Disability,
Employee shall be entitled to receive as severance pay each month for the year
immediately following the date of termination an amount in cash equal to the
difference, if any, between (i) the sum of (y) the amount of payments Employee
receives or will receive during that month pursuant to the disability insurance
policies maintained by Employer for Employee's benefit and (z) the adjustment
described in the next sentence and (ii) Employee's base monthly salary on the
date of termination due to Disability. The adjustment referred to in clause (z)
of the preceding sentence is the amount by which any tax-exempt payments
referred to in clause (y) would need to be increased if such payments were
subject to tax in order to make the after-tax proceeds of such payments equal to
the actual amount of such tax-exempt payments.


(a)    Benefits. Employee shall receive Full Benefits (as defined above) for one
(1) year following termination due to Disability.
        
(b)    Stock Options. In the event that Employee’s employment is terminated due
to Disability, the terms of the stock option agreements between Employer and
Employee shall determine the vesting of any options held by Employee as of the
date of termination due to Disability and the exercise period for any vested
option.


5.    Severance Benefits Upon Termination Upon Death. If Employee dies,
Employee’s estate shall be entitled to receive an amount in cash equal to
Employee’s then-current base salary through the last day of the month in which
Employee’s death occurs plus any bonus previously awarded but unpaid and any
accrued vacation pay through the last day of the month in which Employee’s death
occurs. The terms of the stock option agreements between Employer and Employee
shall determine the vesting of any options held by Employee as of the date of
his or her death and the exercise period for any vested option.
    
6.    Severance Benefits Upon Termination Upon Change in Control. - The
provisions of this Section 6 are applicable during the entire tenure of
Employee’s employment with the Trust.


(a)
Change in Control Defined. No benefits shall be payable under this Section 6
unless there shall have occurred a Change in Control of Employer, as defined
below. For purposes of this Section 6, a “Change in Control” of Employer shall
mean any of the following events:



(i)
An acquisition in one or more transactions (other than directly from Employer or
pursuant to options granted by Employer) of any voting securities of Employer
(the “Voting Securities”) by any “Person” (as the term is used for purposes of
Section 13






--------------------------------------------------------------------------------





(d) or 14(d) of the Securities Act of 1934, as amended (the “Exchange Act”))
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of Employer’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (A)
an employee benefit plan (or a trust forming a part thereof) maintained by (1)
Employer or (2) any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by Employer (a “Subsidiary”), (B) Employer or any Subsidiary, or (C)
any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);


(ii)
The individuals who, as of the date of this Severance Agreement, are members of
the Board of Trustees (the “Incumbent Trustees”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by Employer’s shareholders, of any new
member was approved by a vote of at least two-thirds of the Incumbent Trustees,
such new member shall, for purposes of this Severance Agreement, be considered
as a member of the Incumbent Trustees; provided, further, however, that no
individual shall be considered a member of the Incumbent Trustees if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Trustees (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or



(iii)
Approval by shareholders of Employer of



(A)
A merger, consolidation or reorganization involving Employer, unless:



(1)
the shareholders of Employer, immediately before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least a majority of the combined voting
power of the outstanding voting securities of the Person resulting from such
merger or consolidation or reorganization (the “Surviving Person”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization,

                    
(2)
the individuals who were members of the Incumbent Trustees immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Person,

                    
(3)
no Person (other than Employer or any Subsidiary, any employee benefit plan (or
any trust forming a part thereof) maintained by Employer, or any Subsidiary, or
any Person which, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of 20% or more of the then outstanding
Voting Securities) has Beneficial Ownership of 20% or more of the combined
voting






--------------------------------------------------------------------------------





power of the Surviving Person’s then outstanding voting securities, and


(4)
a transaction described in clauses (1) through (3) shall herein be referred to
as a “Non-Control Transaction;”

            
(B)    A complete liquidation or dissolution of Employer; or


(C)
An agreement for the sale or other disposition of all or substantially all of
the assets of Employer to any Person (other than a transfer to a Subsidiary).



(iv)
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by Employer which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person; provided,
however, that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by Employer, and
after such share acquisition by Employer, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur; or (B) if Employer (1)
establishes a wholly-owned subsidiary (“Holding Company”), (2) causes the
Holding Company to establish a wholly-owned subsidiary (“Merger Sub”), and (3)
merges with Merger Sub, with Employer as the surviving entity (such transactions
collectively are referred as the “Reorganization”). Immediately following the
completion of the Reorganization, all references to the Voting Securities shall
be deemed to refer to the voting securities of the Holding Company.



(v)
Notwithstanding anything contained in this Severance Agreement to the contrary,
if Employee’s employment is terminated while this Severance Agreement is in
effect and Employee reasonably demonstrates that such termination (A) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Severance Agreement, the date of a Change in Control with
respect to Employee shall mean the date immediately prior to the date of such
termination of Employee’s employment.



(b)
Termination of Employment Following Change in Control. Employee shall be
entitled to the benefits provided in this Section 6 if a Change in Control
occurs and Employer terminates Employee such that Employee incurs a Separation
of Service under any of the circumstances in Sections 1(a) or 1(b) within a
period of two years after the occurrence of such Change in Control. For purposes
of this Section 6, Employee’s Separation from Service shall occur by written
notice delivered by either Employer or Employee to the other party. The date of
Employee’s Separation from Service shall be the earlier of the date of
Employee’s or Employer’s written notice terminating Employee’s employment with
Employer, unless such notice shall specify an effective date of termination
occurring later than the date of such notice, in which event such specified
effective date shall govern.



(c)
Payment of Benefits upon Separation from Service. If, after a Change in Control
has occurred, Employee incurs a Separation from Service in accordance with
Section 6(b) above, then Employer shall pay to Employee and provide Employee,
his or her beneficiaries and estate, the following:






--------------------------------------------------------------------------------







(i)
Employer shall pay to Employee a single cash payment equal to two (2) year’s
salary which amount shall be paid as soon as possible and in any event within
two and one-half (2½) months following the end of the year of Employee’s
Separation from Service. For the purpose of calculating amounts payable pursuant
to this Section 6(c), “salary” shall be calculated in the same manner as set
forth in Section 1(d) (without giving effect to any accelerated vesting which
may have occurred as a result of the Change in Control). Payment also will be
made for vacation time that has accrued, but is unused as of the date of
termination. If Employee’s employment is terminated by Employee by a written
notice which specifies a Termination Date at least five (5) business days later
than the date of such notice, the payment shall be made on the Termination Date.
If Employee gives less than five (5) business days’ notice, then such payment
shall be made within five (5) business days of the date of such notice.
Notwithstanding the above, if Employee’s termination of employment occurs under
the circumstances described in clause (ii) of Section 6(b) (i.e., for any
reason, either voluntarily or involuntarily, during the 30-day period beginning
on the first anniversary of such Change of Control, unless such termination is
because of Employee’s death, Disability or Retirement), then if and to the
extent required in order to comply with Section 409A of the Code, as determined
by the Employer, the payment to Employee shall be delayed until six months and
one day after the Termination Date;



(ii)
Employee shall receive Full Benefits for two (2) years following the Termination
Date;



(iii)
Employer, to the extent legally permissible, shall continue to provide to
Employee all other officer perquisites, allowances, accommodations of
employment, and benefits on the same terms and conditions (and according to the
same timing for payment and taxation)as such are from time to time made
available generally to the other officers of Employer but in no event less than
the highest level of the perquisites, allowances, accommodations of employment
and benefits that were available to Employee during the last twelve (12) months
of Employee’s employment prior to the Change in Control for a period of two (2)
years following the Termination Date;



(iv)
For the purposes of this Section 6(c), Employee’s right to receive officer
perquisites, allowances and accommodations of employment is intended to include
(A) Employee’s right to have Employer provide Employee for a period not to
exceed nine (9) months from Employee’s Termination Date with a telephone number
assigned to Employee at Employer’s offices, telephone mail and a secretary to
answer the telephone; provided, however, such benefits described in this Section
6(c)(iv)(A) shall not include an office or physical access to Employer’s offices
and will cease upon the commencement by Employee of employment with another
employer, and (B) Employee’s right to have Employer make available at Employer’s
expense to Employee at Employee’s option the services of an employment
search/outplacement agency selected by Employee for a period not to exceed nine
(9) months subject to any limitations and restrictions that are required to
exempt such outplacement services from Code Section 409A.



(v)
Upon the occurrence of a Change in Control, all restrictions on the receipt of
any option to acquire or grant of Voting Securities to Employee shall lapse and
such option shall become immediately and fully exercisable. Notwithstanding any
applicable restrictions or any agreement to the contrary, Employee may exercise
any options to acquire Voting Securities as of the Change in Control by delivery
to Employer of a written notice dated on or prior to the expiration of the
stated term of the option.








--------------------------------------------------------------------------------





(d)
No Set-Off. After a Change in Control, Employer shall have no right of set-off,
reduction or counterclaim in respect of any debt or other obligation of Employee
to Employer against any payment, benefit or other Employer obligation to
Employee provided for in this Section 6 or pursuant to any other plan, agreement
or policy.



(e)
Interest on Amounts Payable. After a Change of Control, if any amounts which are
required or determined to be paid or payable or reimbursed or reimbursable to
Employee under this Section 6 (or under any other plan, agreement, policy or
arrangement with Employer) are not so paid promptly at the times provided herein
or therein, such amounts shall accrue interest, compounded daily at the annual
percentage rate which is three percentage points (3%) above the interest rate
which is announced by Wells Fargo Bank, NA from time to time as its prime
lending rate, from the date such amounts were required or determined to have
been paid or payable or reimbursed or reimbursable to Employee until such
amounts and any interest accrued thereon are finally and fully paid; provided,
however, that in no event shall the amount of interest contracted for, charged
or received hereunder exceed the maximum non-usurious amount of interest allowed
by applicable law.



(f)
Disputes; Payment of Expenses. At any time after a Change of Control, all costs
and expenses (including legal, accounting and other advisory fees and expenses
of investigation) incurred by Employee in connection with any dispute as to the
validity, interpretation or application of any term or condition of this
Section 6 are, upon written demand by Employee, to be paid by Employer (and
Employee shall be entitled, upon application to any court of competent
jurisdiction, to the entry of a mandatory injunction, without the necessity of
posting any bond with respect thereto, compelling Employer) promptly on a
current basis (either directly or by reimbursing Employee). Under no
circumstances shall Employee be obligated to pay or reimburse Employer for any
attorneys’ fees, costs or expenses incurred by Employer.



7.    Confidentiality - Employer's Obligations. Unless Employee and Employer
mutually agree on appropriate language for such purposes, in the event that
Employee's employment is Terminated Without Cause pursuant to Section 1 above,
With Cause pursuant to Section 3(a) above, or under circumstances described in
Section 6, or Employee voluntarily resigns, Employer, except to the extent
required by law, will not make or publish, without the express prior written
consent of Employee, any written or oral statement concerning Employee’s work
related performance or the reasons or basis for the severing of Employee’s
employment relationship with Employer; provided, however, that the foregoing
restriction is not applicable to information which was or became generally
available to the public other than as a result of a disclosure by Employer.


8.    Confidentiality - Employee's Obligations. Employee acknowledges and
reaffirms that Employee will comply with the terms of the confidentiality letter
executed by Employee upon commencement of Employee's employment with Employer.


9.    Release Condition for Payments. Notwithstanding anything in this Severance
Agreement to the contrary, as a condition of receiving any payments or benefits
under this Severance Agreement, Employee shall be required to sign, within
thirty (30) days after his or her Termination Date, a release and waiver
acceptable to Employee and Employer pursuant to which Employee waives and
releases Employer from any and all claims arising out of or otherwise relating
to Employee’s employment by Employer and/or the termination of Employee’s
employment with Employer.


10.    Tax; Withholding; Code Section 409A. Notwithstanding anything herein to
the contrary, the Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Severance Agreement (including any taxes arising under Section 409A of the
Code). Employer may withhold from any benefits payable under this Severance
Agreement, and pay over to the appropriate authority, all federal, state,
county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax to which the indemnity provisions of
Section 6(e) of this Severance Agreement shall apply) as shall be required
pursuant to any law or governmental regulation or ruling.





--------------------------------------------------------------------------------





(a)
This Severance Agreement is intended to comply with (or be exempt from) Code
Section 409A, and the Employer shall have complete discretion to interpret and
construe this Severance Agreement and any associated documents in any manner
that establishes an exemption from (or otherwise conforms them to) the
requirements of Code Section 409A. If, for any reason including imprecision in
drafting, the Severance Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Employer
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Employer. Notwithstanding anything to the contrary contained
herein, the Employer reserves the right to unilaterally amend this Severance
Agreement without the consent of Employee in order to accurately reflect its
correct interpretation and operation to maintain an exemption from or compliance
with Code Section 409A.

(b)
Neither the Employer, nor their affiliates, nor any of their directors, agents,
or employees shall have any obligation to indemnify or otherwise hold the
Employee harmless from any or all of such taxes. Notwithstanding anything herein
to the contrary, if the Employer determines that any amounts that become due
under this Severance Agreement as a result of Employee’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the Employee
incurs a Separation from Service. If, at the time of Employee’s Separation from
Service, Employee is a “specified employee” (under Code Section 409A), any
amount that the Employer determines constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Employee on account of the Employee’s Separation from Service will not be paid
until after the earlier of: (i) the expiration of the six (6) month period
measured from the date of the Employee’s Separation from Service with the
Employer; or (ii) the date of the Employee’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the
409A Suspension Period, the Employee shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, without
interest. Thereafter, the Employee shall receive any remaining benefits as if
there had not been an earlier delay. For the purposes of this Severance
Agreement, each payment that is part of a series of installment payments shall
be treated as a right to a series of separate payments within the meaning of
Code Section 409A.

11.    Arbitration.
            
(a)    Any controversy, claim or dispute arising out of or relating to this
Severance Agreement or the breach thereof shall be settled by arbitration in
accordance with the then existing Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties irrevocably consent to the jurisdiction of the federal and state courts
located in Maryland for this purpose. Each such arbitration proceeding shall be
located in Maryland.


(b)    The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement.







--------------------------------------------------------------------------------





(c)    The parties acknowledge that any remedy at law for breach of this
Severance Agreement may be inadequate, and that, in the event of a breach by
Employee of Sections 8 or 14, any remedy at law would be inadequate in that such
breach would cause irreparable competitive harm to Employer. Consequently, in
addition to any other relief that may be available, the arbitrator(s) also may
order permanent injunctive relief, including, without limitation, specific
performance, without the necessity of the prevailing party proving actual
damages and without regard to the adequacy of any remedy at law.


(d)    In the event that Employee is the prevailing party in such arbitration,
then Employee shall be entitled to reimbursement by Employer for all reasonable
legal and other professional fees and expenses incurred by Employee in such
arbitration or in enforcing the award, including reasonable attorney's fees.


(e)    The parties agree that the results of any such arbitration proceeding
shall be conclusive and binding upon them.


12.    Continued Employment. This Severance Agreement shall not confer upon the
Employee any right with respect to continuance of employment by Employer.


13.    Mitigation. Employee shall not be required to mitigate the amount of any
payment, benefit or other Employer obligation provided for in this Severance
Agreement by seeking other employment or otherwise and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to
Employee in any subsequent employment.
    
14.    Restrictions on Competition; Solicitation; Hiring.


(a)
During the term of his or her employment by or with Employer, and for one (1)
year from the date of the termination of Employee’s employment with Employer
(the “Post Termination Period”), Employee shall not, without the prior written
consent of Employer, for himself or herself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”), work on or participate in
the acquisition, leasing, financing, pre-development or development of any
project or property which was considered and actively pursued by Employer or its
affiliates for acquisition, leasing, financing, pre-development or development
within one year prior to the date of termination of Employee’s employment.



(b)
During the term of his or her employment by or with Employer, and thereafter
during the Post Termination Period, Employee shall not, for any reason
whatsoever, directly or indirectly, for himself or herself or on behalf of or in
conjunction with any other Person:



(i)     so that Employer may maintain an uninterrupted workforce, solicit and/or
hire any Person who is at the time of termination of employment, or has been
within six (6) months prior to the time of termination of Employee's employment,
an employee of Employer or its affiliates, for the purpose or with the intent of
enticing such employee away from or out of the employ of Employer or its
affiliates, provided that Employee shall be permitted to call upon and hire any
member of the Employee’s immediate family;


(ii)
in order to protect the confidential information and proprietary rights of
Employer, solicit, induce or attempt to induce any Person who or that is, at the
time of termination of Employee’s employment, or has been within six (6) months
prior to the time of termination of Employee’s employment, an actual customer,
client, business partner, property owner, developer or tenant or a prospective
customer, client, business partner, property owner, developer or tenant (i.e. ,
a customer, client, business partner, property






--------------------------------------------------------------------------------





owner, developer or tenant who is party to a written proposal or letter of
intent with Employer, in each case written less than six (6) months prior to
termination of Employee’s employment) of Employer, for the purpose or with the
intent of (A) inducing or attempting to induce such Person to cease doing
business with Employer or its affiliates, or (B) in any way interfering with the
relationship between such Person and Employer or its affiliates; or


(iii)
solicit, induce or attempt to induce any Person who is or that is, at the time
of termination of Employee’s employment, or has been within six (6) months prior
to the time of termination of Employee’s employment, a tenant, supplier,
licensee or consultant of, or provider of goods or services to Employer or its
affiliates, for the purpose or with the intent of (A) inducing or attempting to
induce such Person to cease doing business with Employer or its affiliates or
(B) in any way interfering with the relationship between such Person and
Employer or its affiliates.



(i)
The above notwithstanding, the restrictions contained in subsections (a) and (b)
above shall not apply to Employee in the Post-Termination Period in the event
that Employee has ceased to be employed by Employer under circumstances
described in Section 1(a), 1(b) and 6 of this Severance Agreement.



(d)
Because of the difficulty of measuring economic losses to Employer as a result
of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to Employer for which it would have no
other adequate remedy, Employee agrees that the foregoing covenants, in addition
to and not in limitation of any other rights, remedies or damages available to
Employer at law, in equity or under this Severance Agreement, may be enforced by
Employer in the event of the breach or threatened breach by Employee, by
injunctions and/or restraining orders. If Employer is involved in court or other
legal proceedings to enforce the covenants contained in this Section 14, then in
the event Employer prevails in such proceedings, Employee shall be liable for
the payment of reasonable attorneys’ fees, costs and ancillary expenses incurred
by Employer in enforcing its rights hereunder.



(e)
It is agreed by the parties that the covenants contained in this Section 14
impose a fair and reasonable restraint on Employee in light of the activities
and business of Employer on the date of the execution of this Severance
Agreement and the current plans of Employer; but it is also the intent of
Employer and Employee that such covenants be construed and enforced in
accordance with the changing activities, business and locations of Employer and
its affiliates throughout the term of these covenants.



(f)    It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and enters into a business or
pursues other activities that, at such time, are not in competition with
Employer or its affiliates or with any business or activity which Employer or
its affiliates contemplated pursuing, as of the date of termination of
Employee’s employment, within twelve (12) months from such date of termination,
or similar activities or business in locations the operation of which, under
such circumstances, does not violate this Section 14 or any of Employee’s
obligations under this Section 14, Employee shall not be chargeable with a
violation of this Section 14 if Employer or its affiliates subsequently enter
the same (or a similar) competitive business, course of activities or location,
as applicable.
        
(g)
The covenants in this Section 14 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions






--------------------------------------------------------------------------------





be enforced to the fullest extent that such court deems reasonable, and the
Severance Agreement shall thereby be reformed to reflect the same.


(h)
All of the covenants in this Section 14 shall be construed as an agreement
independent of any other provision in this Severance Agreement, and the
existence of any claim or cause of action of Employee against Employer whether
predicated on this Severance Agreement or otherwise shall not constitute a
defense to the enforcement by Employer of such covenants. It is specifically
agreed that the Post Termination Period, during which the agreements and
covenants of Employee made in this Section 14 shall be effective, shall be
computed by excluding from such computation any time during which Employee is in
violation of any provision of this Section 14.



(i)
Notwithstanding any of the foregoing, if any applicable law, judicial ruling or
order shall reduce the time period during which Employee shall be prohibited
from engaging in any competitive activity described in Section 14 hereof, the
period of time for which Employee shall be prohibited pursuant to Section 14
hereof shall be the maximum time permitted by law.



15.    No Assignment. Neither this Severance Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either Employer or Employee without the prior written consent of
the other party; provided, however, that this provision shall not preclude
Employee from designating one or more beneficiaries to receive any amount that
may be payable after Employee’s death and shall not preclude Employee’s executor
or administrator from assigning any right hereunder to the person or persons
entitled thereto; provided, further, that in connection with a voluntary
transfer, the Employer may assign this Severance Agreement (and its rights,
remedies, obligations, and liabilities) to an affiliate of the Employer without
the consent of the Employee in connection with a spin off of such affiliate
(whether by a transfer of shares of beneficial ownership, assets, or other
substantially similar transaction) to all or substantially all of the
shareholders of the Employer (a “Spin-off”) and, upon such assignment, the
affiliate shall be deemed the Employer for all purposes of this Severance
Agreement. This Severance Agreement shall not be terminated either by the
voluntary or involuntary dissolution or the winding up of the affairs of
Employer, or by any merger or consolidation wherein Employer is not the
surviving entity, or by any transfer of all or substantially all of Employer’s
assets on a consolidated basis. In the event of any such merger, consolidation
or transfer of assets, the provisions of this Severance Agreement shall be
binding upon and shall inure to the benefit of the surviving entity or to the
entity to which such assets shall be transferred.


16.    Amendment. This Severance Agreement may be terminated, amended, modified
or supplemented only by a written instrument executed by Employee and Employer.


17.    Waiver. Either party hereto may by written notice to the other: (i)
extend the time for performance of any of the obligations or other actions of
the other party under this Severance Agreement; (ii) waive compliance with any
of the conditions or covenants of the other party contained in this Severance
Agreement; (iii) waive or modify performance of any of the obligations of the
other party under this Severance Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Severance Agreement shall be deemed
to constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Severance
Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach. No failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party's rights to exercise the same
any subsequent time or times hereunder.


18.    Severability. In case any one or more of the provisions of this Severance
Agreement shall, for any reason, be held or found by determination of the
arbitrator(s) pursuant to an arbitration held in accordance with Section 11
above to be invalid, illegal or unenforceable in any respect (i) such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Severance Agreement, (ii) this Severance Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein, and (iii) if the effect of a holding or finding that any such provision
is either invalid, illegal or unenforceable is to modify to Employee’s
detriment, reduce





--------------------------------------------------------------------------------





or eliminate any compensation, reimbursement, payment, allowance or other
benefit to Employee intended by Employer and Employee in entering into this
Severance Agreement, Employer shall promptly negotiate and enter into an
agreement with Employee containing alternative provisions (reasonably acceptable
to Employee), that will restore to Employee (to the extent legally permissible)
substantially the same economic, substantive and income tax benefits Employee
would have enjoyed had any such provision of this Severance Agreement been
upheld as legal, valid and enforceable. Failure to insist upon strict compliance
with any provision of this Severance Agreement shall not be deemed a waiver of
such provision or of any other provision of this Severance Agreement.


19.    Governing Law. This Severance Agreement has been executed and delivered
in the State of Maryland and its validity, interpretation, performance and
enforcement shall be governed by the laws of said State; provided, however, that
any arbitration under Section 11 hereof shall be conducted in accordance with
the Federal Arbitration Act as then in force.


20.    No Attachment. Except as required by law, no right to receive payments
under this Severance Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
the execution, attachment, levy, or similar process or assignment by operation
of law, and any attempt, voluntary or involuntary, to effect any such action
shall be null, void and of no effect.


21.    Source of Payments. All payments provided under this Severance Agreement
shall be paid in cash from the general funds of Employer, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.
    
22.    Headings. The section and other headings contained in this Severance
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Severance Agreement.


23.    Notices. Any notice required or permitted to be given under this
Severance Agreement shall be in writing and shall be deemed to have been given
when delivered in person or when deposited in the U.S. mail, registered or
certified, postage prepaid, and mailed to Employee's addresses set forth herein
and the business address of Employer, unless a party changes its address for
receiving notices by giving notice in accordance with this Section, in which
case, to the address specified in such notice.


24.    Counterparts. This Severance Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.


25.    Entire Agreement. Except as may otherwise be provided herein, this
Severance Agreement supersedes any and all prior written agreements existing
between Employer and Employee with regard to the subject matter hereof.


IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement to be effective as of the day and year indicated above.


            
    





--------------------------------------------------------------------------------





 
 
/s/ Daniel Guglielmone
 
 
Daniel Guglielmone
 
 
Employee's Permanent Address:
 
 
16 Beech Hill Road
 
 
Llyod Harbor, NY 11743
 
 
 
 
FEDERAL REALTY INVESTMENT TRUST
 
By:
/s/ Dawn M. Becker
 
 
Dawn M. Becker
 
 
Executive Vice President-Chief Operating Officer
 
 
1626 East Jefferson Street
 
 
Rockville, Maryland 20852






